 

Exhibit 10.47

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

(TIME-VESTING)

SEALED AIR CORPORATION
2014 OMNIBUS INCENTIVE PLAN

FOR GOOD AND VALUABLE CONSIDERATION, Sealed Air Corporation (the “Company”)
hereby grants this Restricted Stock Award (the “Award”) of the number of shares
of Restricted Stock set forth in this Notice of Grant of Restricted Stock Award
(the “Notice”) to the Grantee designated in this Notice, pursuant to the
provisions of the Company’s 2014 Omnibus Incentive Plan (the “Plan”) and subject
to certain restrictions as outlined below in this Notice and the additional
provisions set forth in the attached Terms and Conditions of Restricted Stock
Award (the “Terms”).  Together, this Notice, the attached Terms and all Exhibits
and Appendices hereto constitute the “Agreement.”  The terms and conditions of
the Plan are incorporated by reference in their entirety into this
Agreement.  When used in this Agreement, the terms which are defined in the Plan
shall have the meanings given to them in the Plan, as modified herein (if
applicable).

 

Grantee:

 

[__________]

 

 

Grant Date:

 

[__________]

 

 

# of Shares of Restricted Stock:

 

[________]

Vesting Schedule: Subject to the terms of the Plan and this Agreement, the
shares of Restricted Stock shall become earned and vested, and the restrictions
on the shares of Restricted Stock shall lapse, in accordance with the following
schedule, in the event the Grantee does not have a Separation from Service prior
to the applicable vesting date(s):

 

Vesting Date

 

% Vesting

Third anniversary of Grant Date

 

100%

Only a whole number of shares of Restricted Stock will become vested as of any
given vesting date.  If the number of shares of Restricted Stock determined as
of a vesting date is a fractional number, the number vesting will be rounded
down to the nearest whole number with any fractional portion carried
forward.  No shares of Restricted Stock shall become earned and vested following
Grantee’s Separation from Service, except as expressly provided in the Notice
below, as applicable, or as otherwise provided pursuant to the terms of the
Plan.

Impact of Separation from Service on Vesting: See Exhibit A

Acceleration of Vesting on or following a Change in Control:  See Exhibit A

The Grantee must accept this Agreement electronically pursuant to the online
acceptance procedure established by the Company within ninety (90) days;
otherwise, the Company may, in its sole discretion, rescind the Award in its
entirety.

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT A

Separation from Service and Change in Control

(a) Impact of Separation from Service; Change in Control.  If the Grantee has a
Separation from Service before any of the vesting date(s) specified under
“Vesting Schedule” in the Notice, then any unearned shares of Restricted Stock
shall become earned and vested or be canceled depending on the reason for
Separation from Service as follows:  

(i) Death or Disability.  If the Grantee has a Separation from Service due to
the Grantee’s death or Disability, any unearned shares of Restricted Stock shall
become immediately earned and vested as of the date of such Separation from
Service.  

(ii) Change in Control.  Notwithstanding anything in this Agreement to the
contrary but subject to the provisions of Section 16.3.1(i) of the Plan, if (A)
a Change in Control occurs and (B) on or after the Change in Control and on or
before the second anniversary of the Change in Control either (1) the Grantee
has a Separation from Service by action of the Company or the Grantee’s
employing Subsidiary for any reason other than Cause (excluding due to the
Grantee’s death or Disability) or (2) the Grantee has a Separation from Service
for Good Reason, then any unearned shares of Restricted Stock shall become
immediately earned and vested as of the date of such Separation from Service.

(iii) Any other Separation from Service.  If the Grantee has a Separation from
Service for any reason other than as specified in subparagraphs (i) or (ii)
above, any shares of Restricted Stock that were not already earned and vested
pursuant to the schedule specified under “Vesting Schedule” in the Notice as of
the date of the Separation from Service shall be immediately canceled and
forfeited as of the date of Separation from Service and shall be returned to the
Company in accordance with Section 3 of the Terms and Conditions.

(b) Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall be defined as that term is defined in the Grantee’s offer letter
or other applicable employment agreement; or, if there is no such definition,
“Cause” means any conduct of a Grantee contained in the following list: (i) the
Grantee engaging in fraud, embezzlement, or theft in connection with the
Grantee’s duties or in the course of his or her employment; (ii) an act or
omission by the Grantee that is willfully or grossly negligent, contrary to the
Company’s or employing Subsidiary’s established policies or practices, or
materially harmful to the Company’s or any Subsidiary’s business or reputation
or to the business of the Company’s or any Subsidiary’s customers or suppliers
as it relates to the Company or such Subsidiary; (iii) the Grantee’s plea of no
contest to, or conviction of, a felony; (iv) the Grantee’s substantial failure
to perform his or her duties after receiving notice of the failure from the
Company or employing Subsidiary, which failure has not been cured within thirty
(30) days after the Grantee receives notice of the failure; or (v) the Grantee’s
breach of any non-competition or confidentiality covenant between the Grantee
and the Company or any Subsidiary.

“Disability” shall be defined as permanent and total disability as determined in
each case by the Committee in its discretion, which determination shall be
final. Notwithstanding the foregoing, if this Award constitutes nonqualified
deferred compensation within the meaning of Section 409A(d) of the Code and
provides for an accelerated payment in connection with any Disability,
Disability shall have the same meaning as set forth in any regulations, revenue
procedure, revenue rulings or other pronouncements issued by the Secretary of
the United States Treasury pursuant to Section 409A of the Code, applicable to
such arrangements.

“Good Reason” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Good Reason” means the Grantee’s Separation from Service following
the initial existence of one or more of the following conditions without the
consent of the Grantee: (i) a material diminution in the Grantee’s base
compensation; (ii) a material diminution in the Grantee’s authority, duties, or
responsibilities; or (iii) a material change in the geographic location at which
the Grantee must perform the services; provided, however, that a relocation of
less than fifty (50) miles from the Grantee’s then present location will not be
considered a material change in geographic location.  For a Separation from
Service to be considered for Good Reason, the Grantee must provide notice to the
Company of the existence of the condition described above within thirty (30)
days of the initial existence of the condition, upon the notice of which the
Company has thirty (30) days to remedy the condition.  If the condition is not
remedied by the Company within thirty (30) days of the notice, the Grantee must
have a Separation from Service within thirty (30) days after the failure to
remedy the condition.

 

 

 

2

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

The Restricted Stock Award (the “Award”) granted by Sealed Air Corporation (the
“Company”) to the Grantee specified in the Notice of Grant of Restricted Stock
Award (the “Notice”) to which these Terms and Conditions of Restricted Stock
Award (the “Terms”) are attached, is subject to the terms and conditions of the
Plan, the Notice, these Terms, the general terms applicable to Awards granted to
employees outside the U.S. set forth in the Appendix A hereto and any applicable
country-specific provisions for Awards outside the U.S. set forth in the
Appendix B hereto.  The terms and conditions of the Plan are incorporated by
reference in their entirety into these Terms.  Together, the Notice, these Terms
and all Exhibits and Appendices to the Notice and these Terms constitute the
“Agreement.”  A Prospectus describing the Plan has been delivered to the
Grantee.  The Plan itself is available upon request.  When used in this
Agreement, the terms which are defined in the Plan shall have the meanings given
to them in the Plan, as modified herein (if applicable).  For purposes of these
Terms, any reference to the Company shall include a reference to any
Affiliate.  

1.

Grant of Shares of Restricted Stock.  

(a) As of the Grant Date set forth in the Notice, Sealed Air Corporation grants
to the Grantee the number of shares of Restricted Stock (the “Restricted
Shares”) set forth in the Notice.  If and when the restrictions set forth in
this Agreement expire in accordance with this Agreement without forfeiture of
the Restricted Shares, and upon the satisfaction of all other applicable
conditions as to the Restricted Shares, including the requirements of Sections
4, 7(m) and 7(n) of these Terms, such shares shall no longer be considered
Restricted Shares for purposes of this Agreement.

(b) The period during which the Restricted Shares may not be transferred and are
subject to a substantial risk of forfeiture under this Agreement (the “Period of
Restriction”) begins on the date of this Agreement and ends on the date that the
vesting conditions set forth in the Notice have been satisfied.  Until the end
of the Period of Restriction, neither the Restricted Shares nor any interest in
such shares shall be sold, transferred, pledged or encumbered.

(c) If the Restricted Shares are held in certificated form, every certificate of
Common Stock issued pursuant to this Agreement shall, so long as the
restrictions described in this Agreement remain in effect, bear a legend in
substantially the following form and shall have in effect a stop-transfer order
with respect thereto:

This certificate and the shares represented hereby are held subject to the terms
of the Sealed Air Corporation 2014 Omnibus Incentive Plan and a related Award
Agreement, which Plan and Award Agreement provide that the shares issued
pursuant thereto are subject to forfeiture to Sealed Air Corporation during a
Period of Restriction and that neither such shares nor any interest therein may
be sold, transferred, pledged or encumbered until the end of the Period of
Restriction.  If forfeiture occurs, the holder of the shares represented by this
certificate will have no further rights with respect to such shares and this
certificate will be deemed void.  A copy of the 2014 Omnibus Incentive Plan is
available for inspection at the executive offices of Sealed Air Corporation.

(d) The Restricted Shares shall be held by the Company until the end of the
Period of Restriction.  At the end of the Period of Restriction, provided that
the Restricted Shares have not been forfeited, the Company shall issue and
deliver to the Grantee (or to the Grantee’s beneficiary, in the event of the
Grantee’s death) either a certificate or certificates or a statement in book
entry form representing the Restricted Shares to be paid under this Agreement
and free of the restrictive legend and stop-transfer instructions described in
Section 1(c) above.

(e) The Grantee may designate a beneficiary to receive the Restricted Shares in
the event of the Grantee’s death in accordance with the Company’s beneficiary
designation procedures, as in effect from time to time.  If the Grantee does not
designate a beneficiary, or if the Grantee’s designated beneficiary does not
survive the Grantee, then the Grantee’s beneficiary will be the Grantee’s
estate.

2.

Ownership Rights and Restrictions of Transfer During Period of Restriction.  

(a) During the Period of Restriction, the Grantee is entitled to all voting and
ownership rights applicable to the Restricted Shares, including the right to
receive any cash dividends that may be paid on the Restricted Shares.

(b) Any attempt to dispose of Restricted Shares or any interest in the
Restricted Shares in a manner contrary to the restrictions set forth in this
Agreement during the Period of Restriction shall be void and of no effect.

3.

Forfeiture and Return of Shares.  With respect to all Restricted Shares that are
forfeited, the Grantee shall have no further rights as a stockholder from and
after the date of forfeiture.  The Grantee agrees that forfeited Restricted
Shares shall be deemed canceled and returned to the treasury of the Company and
that the Grantee will have no further incidents of ownership, including no right
to receive dividends or other distributions with respect to forfeited shares.

1

--------------------------------------------------------------------------------

 

4.

Responsibility for Taxes.  

(a) Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Grantee is and remains the Grantee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant or vesting of the Restricted Shares or the subsequent sale of shares of
Stock acquired upon vesting; and (ii) does not commit to structure the terms of
the grant or any aspect of the Award to reduce or eliminate the Grantee’s
liability for Tax-Related Items.

(b) Prior to vesting of the Restricted Shares, the Grantee shall pay or make
adequate arrangements satisfactory to the Company to satisfy all minimum
withholding obligations of the Company.  In this regard, the Grantee authorizes
the Company to withhold all applicable minimum Tax-Related Items legally payable
by the Grantee from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company or from proceeds of the sale of the shares of
Stock.  Alternatively, or in addition, to the extent permissible under
applicable law, the Company may (i) sell or arrange for the sale of shares of
Stock that the Grantee acquires to meet the minimum withholding obligation for
Tax-Related Items, and/or (ii) withhold in shares of Stock, provided that the
Company only withholds the amount of shares of Stock necessary to satisfy the
minimum withholding amount.  Finally, the Grantee shall pay to the Company any
amount of Tax-Related Items that the Company may be required to withhold as a
result of the Grantee’s participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue and deliver
shares of Stock in payment of any earned and vested Restricted Shares if the
Grantee fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items as described in this Section 4.

5.

Grantee Representations.  The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of this Agreement, the
Prospectus and the Plan, and the Grantee’s decision to participate in the Plan
is completely voluntary.  Further, the Grantee acknowledges that the Grantee is
relying solely on his or her own advisors with respect to the tax consequences
of this Award.

6.

Regulatory Restrictions on the Shares Issued Upon Settlement.  Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations on the
issuance of shares of Stock with respect to this Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act or the Committee has
determined that an exemption therefrom is available, (ii) any applicable listing
requirement of any stock exchange on which the Stock is listed, (iii) any
applicable Company policy or administrative rules, and (iv) any other applicable
provision of state, federal or foreign law, including foreign securities laws
where applicable.

7.

Miscellaneous.

(a) Notices.  Any notice which either party hereto may be required or permitted
to give to the other shall be in writing and may be delivered personally, by
intraoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Grantee from time to time;
and to the Grantee at the Grantee’s electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as the Grantee, by notice to the Company, may designate
in writing from time to time.

(b) Waiver.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

(c) Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments or negotiations concerning the Award are
superseded.

(d) Binding Effect; Successors.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives.  Nothing in
this Agreement, express or implied, is intended to confer on any person other
than the parties hereto and as provided above, their respective heirs,
successors, assigns and representatives any rights, remedies, obligations or
liabilities.

(e) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law, and applicable Federal law.

(f) Dispute Resolution.   In the event of any dispute, claim, question or
disagreement arising out of or relating to this Award, the parties shall use
their best efforts to settle such dispute, claim, question or disagreement.  To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
resolution satisfactory to both parties.  If the parties do not reach such a
resolution within a period of 30 days, then any such unresolved dispute or
claim, upon notice by any party to the other, shall be submitted to and finally
settled by arbitration in

2

--------------------------------------------------------------------------------

 

accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) in effect at the time demand for arbitration is
made by any such party.  The parties shall mutually agree upon a single
arbitrator within 30 days of such demand.  In the event that the parties are
unable to so agree within such 30 day period, then within the following 30 day
period, one arbitrator shall be named by each party.  A third arbitrator shall
be named by the two arbitrators so chosen within ten 10 days after the
appointment of the first two arbitrators.  In the event that the third
arbitrator is not agreed upon, he or she shall be named by the AAA.  Arbitration
shall occur in the State of North Carolina or such other location as may be
mutually agreed to by the parties.  The award made by all or a majority of the
panel of arbitrators shall be final and binding, and judgment may be entered
based upon such award in any court of law having competent jurisdiction.  The
award is subject to confirmation, modification, correction or vacation only as
explicitly provided in Title 9 of the United States Code.  The parties
acknowledge that this Agreement evidences a transaction involving interstate
commerce.  The United States Arbitration Act and the Rules shall govern the
interpretation, enforcement, and proceedings pursuant to this Section 7(f).  Any
provisional remedy which would be available from a court of law shall be
available from the arbitrators to the parties to this Agreement pending
arbitration.  Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.  To the
full extent permitted by law and upon presentation of appropriate documentation,
all reasonable legal fees and expenses incurred by the Grantee as a result of
any dispute under this Section 7(f) involving the validity or enforceability of,
or liability under, any provision of this Agreement shall be paid by the Company
if the Company unreasonably or maliciously contested the validity or
enforceability of any provision of this Agreement.  By agreeing to binding
arbitration, the Grantee hereby waives his or her right to a jury trial.  

(g) Venue. Any arbitration, legal or equitable action or any proceeding arising
directly, indirectly, or otherwise in connection with, out of, related to or
from the Agreement, or any provision hereof, shall exclusively be filed and
adjudicated in Mecklenburg County, North Carolina and no other venue.

(h) Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

(i) Conflicts; Amendment.  The provisions of the Plan are incorporated in this
Agreement in their entirety.  In the event of any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
control.  This Agreement may be amended at any time by the Committee, provided
that no amendment (including any action under Section 6.3 of the Plan) may,
without the consent of the Grantee, materially impair the Grantee’s rights with
respect to the Award. The Committee shall have full authority and discretion,
subject only to the terms of the Plan, to decide all matters relating to the
administration or interpretation of the Plan, the Award, and the Agreement, and
all such action by the Committee shall be final, conclusive, and binding upon
the Company and the Grantee.  

(j) No Right to Continued Employment.  Nothing in this Agreement shall confer
upon the Grantee any right to continue in the employ or service of the Company
or affect the right of the Company to terminate the Grantee’s employment or
service at any time.

(k) Further Assurances.  The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.

(l) Additional Acknowledgments; Appendix A and Appendix B.  By accepting this
Award, the Grantee acknowledges and agrees that this Award is subject to the
general terms applicable to Awards granted to employees outside the U.S. set
forth in the Appendix A hereto and any applicable country-specific provisions
for Awards outside the U.S. set forth in the Appendix B hereto.  If the Grantee
relocates to another country during the life of the Award, the special terms and
conditions (if any) for such country will apply to the Grantee to the extent
Sealed Air Corporation determines that the application of such terms and
conditions is necessary or advisable for legal or administrative
reasons.  Appendix A and Appendix B constitute part of this Agreement.  Please
review the provisions of Appendix A and Appendix B carefully, as this Award will
be null and void absent the Grantee’s acceptance of such provisions.  Sealed Air
Corporation reserves the right to impose other requirements on the Award to the
extent that Sealed Air Corporation determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Award and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

(m) Recovery of Compensation.  In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) the Company’s Policy on Recoupment of Incentive Compensation, as in effect
from time to time, all to the extent determined by the Committee to be
applicable to the Grantee.

3

--------------------------------------------------------------------------------

 

(n) Restrictive Covenants.  If the Grantee is subject to any employment-related
covenants (including covenants regarding non-competition, non-solicitation of
customers/employees and preservation of confidential information) under any
agreement with the Company or any Subsidiary, the vesting and receipt of
benefits under this Award is specifically conditioned on the Grantee’s
compliance with such covenants.  To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that the Grantee has materially breached any such covenants, the Company
will be entitled to (i) cause any unvested portion of the Award to be
immediately canceled without any payment of consideration by the Company and
(ii) recover from the Grantee in its sole discretion some or all of the shares
of Stock (or proceeds received by the Grantee from such shares of Stock) paid to
the Grantee pursuant to this Agreement. The Grantee recognizes that if the
Grantee breaches any such covenants, the losses to the Company and/or its
Subsidiaries may amount to the full value of any shares of Stock paid to the
Grantee pursuant to this Agreement.

(o) Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

 

 

4

--------------------------------------------------------------------------------

 

APPENDIX A

General Terms Applicable to Awards Granted to Employees Outside the U.S.

1.

DATA PRIVACY

By accepting the this Award, the Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this document and any other grant
materials by and among, as applicable, the Company, the Grantee’s employer and
any other Affiliate for the exclusive purpose of implementing, administering and
managing the Restricted Shares.

The Grantee understands that the Company and the Grantee’s employer hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any Affiliates,
details of any entitlement to shares of stock or equivalent benefits awarded,
canceled, vested, unvested or outstanding in the Grantee’s favor (“Data”), for
the purpose of implementing, administering and managing the Grantee’s
participation in the Plan.  The Grantee understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the Grantee’s
country or elsewhere (e.g., the United States), and that the recipient’s country
may have different data privacy laws and protections from the Grantee’s
country.  The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative.  The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the exclusive purposes of implementing, administering and
managing the Grantee’s participation in the Plan.  The Grantee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan.  The Grantee understands
that  the Grantee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Grantee’s local human resources
representative.  Further, the Grantee understands that the Grantee is providing
the consents herein on a purely voluntary basis.  If the Grantee does not
consent, or if the Grantee later seeks to revoke the Grantee’s consent, the
Grantee’s employment status or service and career with the Grantee’s employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Grantee’s consent is that the Company would not be able to grant
to the Grantee Restricted Shares or other awards or administer or maintain such
awards.  Therefore, the Grantee understands that refusing or withdrawing the
Grantee’s consent may affect the Grantee’s ability to benefit from the
Restricted Shares.  For more information on the consequences of the Grantee’s
refusal to consent or withdrawal of consent, the Grantee understands that the
Grantee may contact the Grantee’s local human resources representative.

2.

ADDITIONAL ACKNOWLEDGEMENTS

By entering into this Agreement and accepting the grant of Restricted Shares
evidenced hereby, the Grantee acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, and all Awards under the
Plan are discretionary in nature;

(b) the grant of Restricted Shares is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Shares or benefits in lieu of Restricted Shares, even if such awards have been
awarded in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the grant of Restricted Shares shall not create a right to employment with
the Grantee’s employer or any other Affiliate and shall not interfere with the
ability of the Company, the Grantee’s employer or any other Affiliate to
terminate the Grantee’s employment or service relationship (if any);

(e) the Grantee is voluntarily participating in the Plan;

(f) the Restricted Shares and any payment made pursuant to the Restricted Shares
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or welfare benefits or
similar payments;

(g) unless otherwise agreed with the Company, the Award and any shares of Stock
subject to the Award, and the value and income of same, are not granted as
consideration for, or in connection with, any service the Grantee may provide as
a director of any Affiliate;

5

--------------------------------------------------------------------------------

 

(h) in accepting the grant of Restricted Shares, the Grantee expressly
recognizes that the Restricted Shares are an award made solely by the Company,
with principal offices at 8215 Forest Point Boulevard, Charlotte, NC 28273,
U.S.A.; the Company is solely responsible for the administration of the Plan and
the Grantee’s participation in the Plan; in the event that the Grantee is an
employee of an Affiliate, the Restricted Shares and the Grantee’s participation
in the Plan will not create a right to employment be interpreted to form an
employment or service contract or relationship with the Company; furthermore,
the Restricted Shares will not be interpreted to form an employment or service
contract with any Affiliate;  

(i) the future value of the shares of Stock which may be delivered in settlement
of the Restricted Shares (to the extent earned) is unknown, indeterminable and
cannot be predicted with certainty;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Shares resulting from termination of the Grantee’s
employment or service (for any reason whatsoever, whether or not such
termination is later found to be invalid or in breach of the employment laws in
the jurisdiction where the Grantee is employed or providing services or the
terms of the Grantee’s employment or service agreement, if any) or recoupment of
all or any portion of any payment made pursuant to the Restricted Shares as
provided by the Company’s Policy on Recoupment of Incentive Compensation and, in
consideration of the grant of the Restricted Shares to which the Grantee is not
otherwise entitled, the Grantee irrevocably agrees never to institute any claim
against the Company, the Grantee’s employer or any other Affiliate, waives the
Grantee’s ability, if any, to bring any such claim, and releases the Company,
the Grantee’s employer and any other Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim, and the Grantee agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

(k) for purposes of the Restricted Shares, the Grantee’s employment will be
considered terminated as of the date the Grantee is no longer actively employed
and providing services to the Company or one of its Affiliates (for any reason
whatsoever, whether or not such termination is later found to be invalid or in
breach of the employment laws in the jurisdiction where the Grantee is employed
or providing services or the terms of the Grantee’s employment or service
agreement, if any), and unless otherwise expressly provided in this Agreement or
otherwise determined by the Company, the Grantee’s right to vest in any portion
of the Restricted Shares under the Plan, if any, will terminate as of such date
and will not be extended by any notice period (e.g., the Grantee’s active
employment or period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under the employment
laws in the jurisdiction where the Grantee is employed or providing services or
the terms of the Grantee’s employment or service agreement, if any); the
Company, in its sole discretion, shall determine when the Grantee is no longer
actively employed or providing services for purposes of the Restricted Shares
(including whether the Grantee may still be considered to be actively employed
or providing services while on an approved leave of absence);

(l) the Grantee is solely responsible for investigating and complying with any
exchange control laws applicable to the Grantee in connection with his or her
participation in the Plan;  

(m) unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Shares and the benefits evidenced by this Agreement do not create
any entitlement to have the Restricted Shares or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Company’s common stock; and

(n) neither the Company, the Grantee’s employer nor any other Affiliate shall be
liable for any foreign exchange rate fluctuation between the Grantee’s local
currency and the United States Dollar that may affect the value of the
Restricted Shares, any payment made pursuant to the Restricted Shares or the
subsequent sale of any shares of Stock acquired under the Plan.

3.

NO ADVICE REGARDING GRANT

The Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the Grantee’s acquisition of any shares of Stock under the Plan or
subsequent sale of such shares of Stock.  The Grantee is hereby advised to
consult with the Grantee’s personal tax, legal and financial advisors regarding
the Grantee’s participation in the Plan before taking any action in relation
thereto.

4.

LANGUAGE

If the Grantee has received this Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.

6

--------------------------------------------------------------------------------

 

5.

Electronic Delivery and Acceptance

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The Grantee
hereby consents to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

6.

Insider-Trading/Market-Abuse Laws

The Grantee acknowledge that, depending on his or her country, the Grantee may
be subject to insider-trading restrictions and/or market-abuse laws, which may
affect his or her ability to acquire or sell shares of Stock acquired or rights
to acquire shares of Stock (e.g., Awards, Restricted Shares) under the Plan
during such times as the Grantee is considered to have “inside information”
regarding the Company (as defined by the laws in his or her country).  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy.  The Grantee is responsible for complying with any applicable
restrictions, and the Grantee is advised to speak to his or her personal legal
advisor regarding this matter.

 

 

 

7

--------------------------------------------------------------------------------

 

APPENDIX B

TO THE TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

Special Provisions for Awards in Countries Outside the U.S.

Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Agreement and the Plan.

Terms and Conditions

This Appendix B includes additional or different terms and conditions that
govern the Grantee's Award if the Grantee is in one of the countries listed
below.  This Appendix B is part of the Award Agreement.  

If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently residing and/or working, is considered a citizen or
resident of another country for local law purposes or transfers employment
and/or residency to another country after the Award is granted to the Grantee,
the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Grantee.

Notifications

This Appendix B also includes information regarding securities, exchange
controls and certain other tax or legal issues of which the Grantee should be
aware with respect to his or her participation in the Plan.  The information is
based on the tax, securities, exchange control and other laws in effect in the
respective countries as of February 2015.  Such laws are often complex and
change frequently.  As a result, the Company strongly recommends that the
Grantee not rely on the information in this Appendix B as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that the Restricted
Shares vest and become payable, any shares of Stock are issued or the Grantee
sells shares of Stock acquired under the Plan.

Finally, if the Grantee is a citizen or resident of a country other than the one
in which he or she is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the date of grant, the information contained herein may not be
applicable in the same manner to him or her.

8